—In consolidated proceedings pursuant to article 7 of the Real Property Tax Law to review the assessments of certain real property for the tax years 1971 through 1976, the appeal is from a judgment of the Supreme Court, Westchester County, dated July 25, 1978, which, inter alia, reduced the assessments on the property for each of the years in question. Judgment affirmed, with costs, on the well-reasoned opinion of Mr. Justice Sullivan at Special Term. Mollen, P. J., O’Connor and Mangano, JJ., concur.